Beasley, Judge,
concurring specially.
I concur because the trial court was correct on the merits of the motion to dismiss. The problem is not the absence of a transcript. Appellant relies exclusively on the pleadings and evidence in the record. The evidence consists of affidavits filed by both parties and defendant’s answers to plaintiff’s interrogatories.
Based on this evidence, it is clear that defendant’s minimal contacts in this state did not subject defendant to the jurisdiction of the Georgia court because the transaction in question did not occur in Georgia. O. N. Jonas Co. v. B & P Sales Corp., 232 Ga. 256 (206 SE2d 437) (1974). Its activities consisted of using Mrs. Ridgeway’s home address for certain of its correspondence due to difficulties with Haitian postal service and by making some purchases for its operations through Mrs. Ridgeway and consulting her. But nothing other than attempts at collection for the alleged debt which is the subject of this lawsuit occurred in Georgia.
Thus, the defendant corporation did not “transact any business within this state” within the meaning of OCGA § 9-10-91 (1) such as would give jurisdiction to the Georgia court with respect to the alleged debt for machinery sold to the non-resident defendant by the non-resident plaintiff by way of phone calls between Haiti and Massachusetts.
This is not to say that service of process was valid, but that even if it was not, long-arm jurisdiction did not lie.